Per Curiam.
The judgment in the Supreme Court in this cause was entered upon the opinion of Mr. Justice Garrison, reported in 37 Vroom 492, which opinion adopted, in respect to one point involved, the opinion of the same justice in Yetter v. King Confectionery Co., reported in Id. 491.
The judgment of the Supreme Court is affirmed, for the reasons given in the opinion referred to-.
For affirmance—The Chancellor, Chief Justice, Fort, Hendrickson, Pitney, Bogert, Voorhees, Vroom. 8.
For reversal—Dixon, Vredenburgi-i. 2.